Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 1 of 7 PageID #: 2542




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LEVINE HAT CO.,                               )
                                              )
          Plaintiff,                          )
                                              )
v.                                            )      No. 4:16-CV-1132-SNLJ
                                              )
INNATE INTELLIGENCE, LLC,                     )
et al.,                                       )
                                              )
          Defendants.                         )

                        DEFENDANT PROFAX, INC’S OPPOSITION
                         TO PLAINTIFFS’MOTION TO COMPEL

          COMES NOW Defendant ProFax, Inc. (“ProFax”), by and through the undersigned

counsel, and for its opposition to Plaintiffs’ Motion to Compel (Doc. 190) states as follows:

                                        INTRODUCTION

          Plaintiffs’ motion to compel should be denied. Though later than anticipated, ProFax has

now produced its comprehensive confidential profit and loss statement for the entirety of the

years 2017, 2018 and 2019, and through the third quarter of 2020, along with an accompanying

letter from ProFax’s accountant. Accordingly, the portion of Plaintiffs’ Motion to Compel

pertinent to the financial statements originally sought in Plaintiffs’ written discovery at issue is

moot. Additionally, Plaintiffs’ Motion to Compel as it pertains to tax returns should be denied

because ProFax does not file its own separate tax return. Rather, ProFax’s information is

included in the consolidated confidential tax return filed each year by its parent company,

Cyberdata, Inc. (“the Parent”), a standard accounting practice. The only information of ProFax

included in the Parent’s confidential tax return is the profit and loss data that has now been

produced. As the Parent is a separate corporate entity from ProFax and not a party to the lawsuit,




1883489
Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 2 of 7 PageID #: 2543




it should not be burdened by having to reveal its highly confidential tax returns. Plaintiffs have

not met their burden to show a compelling need for the Parent’s tax returns.

                                          BACKGROUND

          Plaintiff Levine Hat Co. (“Plaintiff”) filed the instant lawsuit against other defendants as

a putative class action on July 13, 2016 (Dkt 001). Plaintiff filed its First Amended Complaint

naming additional defendants, including ProFax, on January 3, 2017 (Dkt 027).                Plaintiff

thereafter propounded its First Set of Interrogatories and First Set of Requests for Production to

ProFax on February 10, 2017 (“the Written Discovery”). Plaintiff’s discovery requests at issue

in this lawsuit, Interrogatory 19 and RFP 67, were among the Written Discovery propounded in

February 2017. Through its former counsel Capes, Sokol, Goodman & Sarachan, P.C. (“the

Capes Sokol Firm”), ProFax served its objections and responses to the Written Discovery,

including its objections to Interrogatory 19 and RFP 67, on March 27, 2017. On February 9,

2018, the Court issued its order certifying a class (Dkt. 120).

          Thereafter, on May 23, 2018, the Court granted ProFax’s motion to substitute the

Greensfelder firm as counsel for ProFax and to allow the Capes Sokol firm to withdraw (Dkt

129), following which ProFax and Plaintiffs began settlement discussions, including discussions

of ProFax’s weak financial position. In connection therewith, ProFax provided to Plaintiffs’

counsel on a confidential basis on July 10, 2018, ProFax’s confidential profit and loss statements

for the years 2015, 2016, 2017, and through the second quarter of 2018.

          The parties worked for two years to reach a settlement on a class basis that was

acceptable to the Plaintiff Class and Class Counsel, and filed their Joint Motion for Preliminary

Approval of Class Action Settlement Agreement and Notice to Class on December 23, 2019 (Dkt

169). The Court found that the proposed class settlement was not adequate, allowed the parties



                                                   2
1883489
Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 3 of 7 PageID #: 2544




to continue negotiations, and ultimately denied the parties’ motion for preliminary approval on

August 5, 2020 (Dkt 184). Meanwhile, as ProFax (a NY company) advised the Court throughout

the summer, its financial situation dramatically worsened as a result of the pandemic (See e.g.

Dkt 181, 183).

          By letter dated October 6, 2020, Plaintiff sought further financial data from ProFax under

RFP 67 and Interrogatory 19, and also requested ProFax’s tax returns. During a call with

Plaintiff’s counsel, ProFax agreed to produce further financial data but advised Plaintiff’s

counsel that it likely would continue to object to producing the Parent’s confidential and

proprietary consolidated tax return, which would provide no further information regarding

ProFax’s financial condition than ProFax’s financial statements.

          While ProFax endeavored to produce the additional profit and loss statement and

accountant letter by Thanksgiving, it was unable to do so for a variety of reasons (including lack

of access to records, unavailability of ProFax’s accountant, and injury causing the continued

absence of ProFax’s bookkeeper). ProFax ultimately produced such documents to Plaintiffs’

counsel via electronic mail on December 3, 2020.

                                           ARGUMENT

          The Court should deny Plaintiffs’ motion to compel because: (1) ProFax has now

supplemented its earlier production of financial data by producing to Plaintiffs its confidential

profit and loss statements for the entirety of 2017, 2018, 2019, and through the third quarter of

2020, thus rendering Plaintiff’s motion to compel production of this data moot; and (2) ProFax

also has produced to Plaintiff concurrently with the supplemental profit and loss statement a

letter from ProFax’s accountant explaining that ProFax does not file its own tax return but rather

consolidates its earnings into the tax returns of its Parent. Thus, production of the Parent’s



                                                  3
1883489
Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 4 of 7 PageID #: 2545




confidential tax return would serve no legitimate point and would be prejudicial to the Parent,

which is not a party to this lawsuit. Additionally, Plaintiffs have not demonstrated that they are

entitled to disclosure of tax returns under the two-part test articulated in Scottrade, Inc. v.

Variant, Inc., No. 4:13CV1710 RLW, 2014 WL 5489291, at *2 (E.D. Mo. Oct. 30, 2014).

Indeed, Plaintiffs failed even to state the two-part test in their motion, much less attempt to prove

that they are entitled to disclosure of tax returns under this Court’s standard. As such, the Court

should deny Plaintiffs’ motion to compel the disclosure of tax returns as unsupported by law and

deny the remainder of Plaintiffs’ motion to compel as moot.

          “A party seeking disclosure of tax returns must show: (1) the information is relevant; and

(2) there is a compelling need for the disclosure because the information is not otherwise readily

obtainable.” Scottrade, Inc. v. Variant, Inc., No. 4:13CV1710 RLW, 2014 WL 5489291, at *2

(E.D. Mo. Oct. 30, 2014). The party seeking discovery has the initial burden to show that the tax

returns are relevant; the burden then shifts to the adverse party to show the information in the tax

returns is more readily obtainable elsewhere. Scottrade, Inc. v. Variant, Inc., No. 4:13CV1710

RLW, 2014 WL 5489291, at *2 (E.D. Mo. Oct. 30, 2014) (citing PSK, L.L.C. v. Hicklin, No.

C09-0105, 2010 WL 2710507, at *2 (N.D. Iowa July 8, 2010); see also E.E.O.C. v. Ceridian

Corp., 610 F. Supp. 2d 995, 996–997 (D. Minn. 2008) (observing that “federal courts generally

resist discovery of tax returns”); see also Terwilliger v. York Int'l Corp., 176 F.R.D. 214, 216–17

(W.D. Va. 1997) (stating that “judicial consensus exists that, as a matter of policy, great caution

should be exercised in ordering the disclosure of tax returns”).

          A.     Plaintiffs Have Not Met Their Burden Of Showing A Compelling Need for
                 Production of Tax Returns.

          ProFax agrees that certain financial documents, other than tax returns, are relevant to

Plaintiffs’ class claims. Indeed, ProFax has now produced detailed profit and loss statements


                                                  4
1883489
Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 5 of 7 PageID #: 2546




from 2015 through the third quarter of 2020.1 The Parent’s tax returns are not relevant, however.

(See Doc. 190, ¶ 8.) As noted above, ProFax does not file its own tax return but rather

consolidates its earnings into its Parent’s tax returns. Plaintiffs have neither asserted nor shown

that the Parent’s confidential tax returns are relevant to its action against ProFax.         Thus,

Plaintiffs have failed to meet their burden of showing that the requested tax returns are relevant.

          B.     There Is Not A Compelling Need For Disclosing Tax Returns Because The
                 Information Plaintiffs Seek Is Readily Obtainable From Another Source.

          “When looking at whether there is a compelling need, a court examines whether the

information in the [tax] returns is readily obtainable from another source.” Ceridian Corp., 610 F.

Supp. 2d at 997.

          In their motion, Plaintiffs direct the Court to the following discovery requests:

          1. Interrogatory 19, which asked ProFax to “List YOUR total annual revenue, net
             operating expenses, net profit, assets and liabilities for the RELEVANT TIME
             PERIOD”; and

          2. Request for Production 67, which sought “Financial statements or other
             DOCUMENTS showing YOUR income, net income, revenue, profit, operating
             expenses, assets, liabilities and cash on hand for the RELEVANT TIME PERIOD.”

(Doc. 190, ¶ 5.)

          Plaintiffs wrongly claim that ProFax “has not produced any documents responsive to

Plaintiffs’ discovery requests.” (Doc. 190, ¶ 12.) To the contrary, ProFax had provided detailed

profit and loss statements for the period 2015 through June 2018 on July 10, 2018, which go

directly to the question of whether the information contained in the desired tax returns is readily

obtainable from another source. Moreover, as discussed above, ProFax has now produced to

1
  Plaintiffs claim that “ProFax has not produced any documents responsive to Plaintiffs’
discovery requests.” (Doc. 190, ¶ 12.) This is incorrect. Prior to the filing of Plaintiff’s instant
motion, ProFax had provided Plaintiffs with detailed financial statements for the entirety of
2015, 2016, 2017 and through the second quarter of 2018. The fact that this information was
provided to Plaintiffs’ counsel on a confidential basis during settlement discussions does not
negate that Plaintiffs had access to this information for the past two and a half years.

                                                    5
1883489
Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 6 of 7 PageID #: 2547




Plaintiffs a comprehensive profit and loss statement for the period 2017, 2018, 2019 through the

third quarter of 2020, along with a letter from ProFax’s accountant, further undercutting any bald

claim by Plaintiffs that the disclosure of tax returns is justified.

          The profit and loss statements provide information concerning ProFax’s annual income,

income by channel, total operating expenses, operating expenses by category, gross profits, net

income, and liabilities. Thus, Plaintiffs have the information they seek in Interrogatory 19 and

RFP 67 and cannot show a compelling need for the highly confidential consolidated tax returns

of ProFax’s Parent.

          Courts protect parties from disclosing tax returns when the information sought is readily

available in other documents, as is the case here. See Scottrade, Inc. v. Variant, Inc., No.

4:13CV1710 RLW, 2014 WL 5489291, at *3 (E.D. Mo. Oct. 30, 2014) (denying motion to

compel the disclosure of tax returns because “Plaintiff can obtain [the desired] information by

less-intrusive means”); see also PSK, L.L.C. v. Hicklin, No. C09-0105, 2010 WL 2710507, at *4

(N.D. Iowa July 8, 2010) (denying motion to compel the production of tax returns because “the

Court concludes [non-movant] has established that the information in the tax returns is readily

obtainable from the financial records previously disclosed”); see also Ceridian Corp., 610 F.

Supp. 2d at 997 (denying motion to compel the production of tax returns because the sought-after

earnings information was readily available in previously produced W–2’s and 1099’s).

          The information Plaintiffs sought in Interrogatory 19 and RFP 67 is readily obtainable in

the profit and loss statements produced to Plaintiffs’ counsel on July 10, 2020, and December 3,

2020. Accordingly, the Court should deny Plaintiffs’ motion to compel in its entirety.




                                                   6
1883489
Case: 4:16-cv-01132-SNLJ Doc. #: 191 Filed: 12/04/20 Page: 7 of 7 PageID #: 2548




                                        CONCLUSION

          Plaintiffs’ motion to compel was rendered moot when ProFax served its updated profit

and loss statement and accountant’s letter, and Plaintiffs have not met their burden to show any

basis on which ProFax’s Parent should be compelled to produce its highly confidential

consolidated tax return. The disclosure of tax returns is explicitly disfavored by courts (see

Ceridian Corp., 610 F. Supp. 2d at 996–997), which is why courts mandate a showing of

compelling need before such disclosures are required. Plaintiffs have fallen well short of this

showing. Accordingly, ProFax respectfully requests that the Court deny Plaintiffs’ motion to

compel in its entirety.

                                                     Respectfully submitted,

                                            GREENSFELDER, HEMKER & GALE, P.C.

                                            By       /s/ Mary Ann L. Wymore
                                                     Mary Ann L. Wymore, #44061
                                                     mlw@greensfelder.com
                                                     Dawn M. Johnson, #41991
                                                     dmj@greensfelder.com
                                                     10 South Broadway, Suite 2000
                                                     St. Louis, Missouri 63102
                                                     Telephone: 314-241-9090
                                                     Facsimile: 314-241-8624

                                            Attorneys for Defendant ProFax, Inc.




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on this 4th day of December, 2020, a true and correct copy
of the foregoing was filed with the Clerk of the Court to be served by operation of the Court’s
electronic filing system on all attorneys of record.

                                                      /s/ Mary Ann L. Wymore



                                                 7
1883489
